Citation Nr: 0525219	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by lethargy, claimed as a residual of exposure to 
Agent Orange (AO)

3.  Entitlement to service connection for a disability 
manifested by decreased libido, claimed as a residual of 
exposure to AO.

4.  Entitlement to an earlier effective date than April 23, 
1997, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board remanded this case in March 2001 and October 2002 
on the issues of service connection for right ear hearing 
loss and for a disability manifested by decreased libido and 
lethargy, to include residuals of exposure to AO.  The Board 
deferred consideration of the claim for a TDIU pending the 
determination of intertwined issues of service connection in 
the remand order.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from that portion of the 
October 2002 Board decision that denied a disability 
evaluation in excess of 50 percent for PTSD.  In January 
2003, the CAVC vacated the October 2002 Board decision and 
remanded the case to the Board for readjudication and the 
issuance of a new decision on the issues of a disability 
rating in excess of 50 percent for PTSD, and an effective 
date earlier than May 9, 2000, for the 50 percent rating for 
PTSD.  In November 2003, the Board remanded these issues to 
the RO for further development.

The record shows that on remand a RO rating decision in 
September 2004 granted a 100 percent schedular evaluation for 
PTSD from April 23, 1997.  The RO issued notice, the veteran 
disagreed with the effective date, and he was issued a 
statement of the case in May 2005 on several issues.  In May 
2005, the RO received the veteran's substantive appeal that 
was limited to the effective date for the 100 percent 
evaluation for PTSD and that did not include a request for an 
in person hearing.  It is the Board's practice to consider 
all issues properly before it on appeal in one decision in 
order to avoid piecemeal adjudication.  None of the 
exceptions to this policy are present in this appeal. 


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
satisfactorily dissociate a hearing loss in the right ear 
that meets VA criteria for a hearing loss disability and 
noise exposure during the veteran's service that included 
combat.

2.  Lethargy and decreased libido represent symptoms 
reasonably associated with the veteran's service-connected 
PTSD; however, alone they do not constitute a disability for 
which service connection may be granted.

3.  The veteran did not appeal the RO rating decision in 
January 1996 that continued a 30 percent disability 
evaluation for PTSD; there was no ascertainable increase 
earlier than April 23, 1997.

4.  The RO received the veteran's formal application for a 
TDIU in September 1998; there was no pending claim for a TDIU 
earlier than April 23, 1997.


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002), 
38 C.F.R. §§ 3.303, 3.304 (2004). 

2.  Lethargy and decreased libido do not represent disability 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110 (West 2002), 38 C.F.R. § 3.303 (2004). 

3.  The criteria for an earlier effective date than April 23, 
1997, for a 100 percent schedular evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002), 
38 C.F.R. §§ 3.157, 3.160, 3.400 (2004). 

4.  There is no longer an issue of fact or law pertaining to 
a claim for TDIU benefits before the Board.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claim of service connection for a right 
ear hearing loss and the claim of service connection for 
decreased libido and lethargy and therefore the benefits 
sought on appeal have been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

As for the claim of entitlement to a TDIU, as will be 
explained below, the Board finds that here the extant law 
regarding compensation as interpreted by the VA General 
Counsel controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   

Turing to the claim for an earlier effective date for a 100 
percent evaluation for PTSD, the claim arose from 
determination that granted the 100 percent evaluation.  
Current development obligations in such instances would 
support the conclusion that the VCAA notice would not be 
required in the "downstream" issue of the effective date 
where, as here, there was adequate notice and assistance 
given in the initial development of the claim for increase 
going forward from its filing in July 1997.  

Although the claim does not require another VCAA notice, the 
record shows that the RO issued a comprehensive VCAA notice 
letters in November 2001 and March 2004 directed to the 
increased rating for PTSD.  The veteran appealed the 
determination regarding the effective date for the 100 
percent schedular evaluation.  In such circumstances the VA 
General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a substantial grant of the benefits 
sought and it ahs been adequately development for an informed 
decision on the merits of each issue.  


Analysis

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as sensorineural hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The threshold 
for normal hearing is 0 to 20 decibels and higher thresholds 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  

Regarding a right ear hearing loss, the service medical 
records show a December 1967 audiology examination found 
right ear hearing thresholds at 500, 1,000, 2000, 3000 and 
4000 Hertz (hereafter referred to as the relevant 
frequencies) of -10/-10/-5/X/-10.  In February 1969 the right 
ear hearing thresholds at the relevant frequencies were 
15/10/10/10/10.  The December 1970 separation examination 
showed hearing was reported as 15/15 to the spoken and 
whispered voice in both ears.

The VA examination in February 1998 showed the speech 
recognition score was 92% in the right ear.  The hearing 
thresholds at the relevant frequencies were 5/10/15/20/25.  
On reexamination in December 2004, the speech recognition 
score was 96% in the right ear.  The hearing thresholds at 
the relevant frequencies were 15/15/25/20/30. 

The Board noted in its March 2001 remand that the veteran had 
a right ear hearing loss on the February 1998 VA examination 
but that the examiner's opinion did not contain a statement 
of the etiology for it.  The VA examiner in December 2004 
reviewed the record and opined that it was likely that the 
present hearing loss was the result of the veteran's military 
duty.  

In general, it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of the 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  
Furthermore greater weight may be placed on one physician's 
opinion rather than on another's depending on such factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. at 40.  Here the Board is confronted with two VA 
audiology examinations, conducted by the same examiner, that 
are deemed adequate for rating purposes but that have 
conflicting results.  Thus neither examination outweighs the 
other from the standpoint of the validity or reliability of 
the results.  However, the February 1998 examination clearly 
showed a hearing loss disability in the right ear and the 
more recent examination showed only a marginal improvement in 
the speech recognition while providing higher threshold loss, 
albeit not to the level of a recognized disability.  

The Board finds that the VA opinion is entitled to 
substantial weight.  The examiner did review the veteran's 
medical records.  As noted previously, the absence of hearing 
loss at separation from service is not critical to a claim.  
See Hensley, supra.  Furthermore, the VA examiner did provide 
probative evidence that the veteran does have a noise-induced 
hearing loss, consistent with his military noise exposure 
history, a history that is not contradicted in the record.  
The VA examiner did not discount the earlier audiology 
evaluation in light of the more recent report.  Thus, the 
situation here seems to be one that the benefit of the doubt 
rule should govern since there is no dispute as to the 
reliability of the comprehensive audiology examination that 
showed a right ear hearing disability.  Furthermore, the 
veteran is service-connected for PTSD based upon his combat 
service as a medical corpsman and he received the Combat 
Action Ribbon. 

In summary, a hearing loss does not have to be shown in 
service for the purpose of service connection and there is 
competent evidence of a recognized hearing loss disability in 
the right ear during this appeal.  38 C.F.R. § 3.303(d), 
Hensley, supra.
Therefore, the Board is inclined to find that the probative 
and competent medical evidence of record supports a grant of 
entitlement to service connection for a right ear hearing 
loss, as the competent evidence is in approximate balance.  
This permits the application of the benefit of the doubt 
rule.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (2004). 

Regarding a disability manifested by lethargy and/or 
decreased libido, the veteran initially claimed service 
connection in December 1997 by stating that lethargy and 
decreased libido could be from AO exposure, and he listed 
these manifestations among various symptoms in discussing 
PTSD.  Thus, it was not exclusively an AO exposure-based 
claim.  The VA examiner in February 1998 reported the veteran 
had very little libido.  The VA examiner in May 2000 noted 
the veteran stated his libido had been good, however that 
examination was not on file at the time of the Board remand 
in March 2001.  

The March 2001 Board remand sought for examiners with 
appropriate expertise to determine if the veteran had current 
disability/disabilities manifested by decreased libido and/or 
lethargy and whether it was at least as likely as not that 
the such disability was related to his military service.  The 
Board remand in October 2002 citing Stegall v. West, 11 Vet. 
App. 268 (1998) noted the prior remand instruction was not 
accomplished and asked that an examiner with "appropriate 
expertise" opine as to whether it was at least as likely as 
not that decreased libido or lethargy is related either to 
the veteran's military service, including exposure to AO, or 
his service-connected PTSD.  Thus, the Board emphasized an 
association between lethargy and decreased libido and a 
previously service-connected disability as an alternative 
theory of entitlement.  

The VA psychiatry examiner in August 2004 was not instructed 
regarding this matter specifically, as the examination 
request was directed to the November 2003 Board remand order.  
The examiner noted that the veteran reported his libido had 
been poor.  The genitourinary examiner in December 2004 
stated that not being a psychiatrist he did not know if PTSD 
"effects libido", thus the appropriate specialist was 
obviously in psychiatry.  The veteran stated that decrease 
libido was part of his problem but he did not complain of 
erectile dysfunction.  The genitourinary examiner stated that 
he could not prove the veteran's claimed decreased libido, 
but this is not significant since the examiner in essence 
admitted a lack of competence to make such a determination.  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), holding that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  

It is noteworthy that the psychiatry examiner in 2004 stated 
he had reviewed the Board remands in 2002 and 2003, so he was 
aware of the opinion being sought regarding the etiology of 
lethargy and/or decreased libido.  Furthermore, the examiner 
stated, as he had on the February 1998 examination, that it 
would be difficult to dissect out effects of PTSD versus 
other diagnoses (emphasis added).  Thus, this is a case the 
examiner being aware of the remand instructions concluded 
that it would be difficult to clearly differentiate PTSD 
effects/symptoms, and this statement viewed liberally is a 
statement that favors the claim, to the extent that it 
implicitly recognizes decreased libido and lethargy as 
symptoms of psychiatric disability that cannot reasonably be 
dissociated from PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) referring to 61 Fed. Reg. 52695, 52698 (Oct. 
8, 1996) for the VA rating principle that when it is not 
possible to separate the effects of the (service-connected 
and nonservice-connected) conditions, VA regulations require 
that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Wisch v. Brown, 8 Vet. App. 139, 140 (1995) holding an 
examiner's silence specifically as it relates to an etiology 
for decreased libido and/or lethargy cannot be relied on as 
evidence against a claim.  Furthermore the existence of 
lethargy and decreased libido were not ruled out and it is 
generally regarded that diminished libido and lethargy are 
typical signs and symptoms of psychiatric illness.  See 
Comprehensive Textbook of Psychiatry 468, 923 (5th ed. 1989).  
The veteran is competent to relate symptoms or complaints. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
On this point, the examiner's opinion appears to have been 
based upon a consideration of the pertinent record in each 
instance that took into account the veteran's various 
psychiatric disabilities.  Struck v. Brown, 9 Vet. App. 145, 
155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As 
with any piece of evidence, the credibility and weight to be 
attached to these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board must emphasize that decreased libido and lethargy 
are being recognized as manifestations of psychiatric illness 
and they are considered in establishing the service-connected 
rating.  See for example 38 C.F.R. §§ 3.303(b), 3.310(a), 
4.14 and Allen v. Brown, 7 Vet. App. 439 (1995).  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  Thus, lethargy and decreased libido are 
symptoms related to PTSD, which represents the identifiable 
underlying condition for which service connection has been 
granted.  The symptoms cannot constitute a disability that is 
subject to service connection, including as a residual of AO 
exposure, and accordingly service connection is denied.   


Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.  

The veteran seeks an earlier effective date than April 23, 
1997, for a 100 percent evaluation for PTSD.  In summary the 
record shows that in October 1988, the RO granted service 
connection for PTSD and assigned a 30 percent initial 
evaluation from September 1985.  The RO considered claims for 
increase on several occasions through September 1991 and 
continued the 30 percent evaluation.  In December 1995 and 
January 1996 decisions the RO again continued the 30 percent 
evaluation and issued notice to the veteran in January 1996.  
The veteran filed a notice of disagreement with the January 
1996 decision and the RO issued a statement of the case in 
March 1996.  The next pertinent correspondence was received 
at the RO in July 1997, when the veteran's representative 
submitted a copy of a VA hospital summary and stated the 
veteran was seeking a 100 percent evaluation based on the 
recent admission.  The summary showed the veteran was 
admitted on April 23, 1997, for PTSD and discharged to 
outpatient follow-up after more than a month as an inpatient.  
The GAF score was reported as 36.  

A July 1997 RO rating decision continued the 30 percent 
evaluation from June 1997 after assigning a 100 percent 
evaluation under 38 C.F.R. § 4.29 from April 23, 1997, 
through May 1997.  He requested an increase in December 1997.  
A VA psychiatry examiner in February 1998 reported the 
veteran was not currently receiving any psychiatric treatment 
and that he had not availed himself of services at VA 
facilities, other than at an urgent care clinic, because he 
did not drive and had difficulty getting there.  The GAF was 
51-60 currently and in the past year. 

The June 1998 rating decision continued the 30 percent 
evaluation and the RO issued notice in June 1998 and he 
completed an appeal filed in December 1999.  After the Board 
remand in March 2001, the RO rating decision in February 2002 
increased the evaluation for PTSD to 50 percent from May 9, 
2000 but he continued the appeal seeking a 100 percent 
evaluation for his PTSD.  The September 2004 RO rating 
decision granted a 100 percent schedular evaluation for PTSD, 
effective April 23, 1997, the date he was admitted to a VA 
medical center.  He disagreed stating, without greater 
specificity, that the effective date should be earlier. 

The Board observes that the VA outpatient records beginning 
in the early 1990's show that after being seen in December 
1995, the veteran was next seen on February 27, 1997, for 
neurology and psychiatry appointments.  He was described in 
the neurology report as alert and oriented in four spheres, 
with normal speech and language.  The psychiatry clinician 
reported veteran was contacted via telephone and stated he 
now desired to go through PTSD treatment that he had 
considered a year earlier.  He reported his life was 
conducive to leaving for treatment.  His mood was described 
as good.  He was not living with his spouse, although they 
saw each other regularly and she brought him to the hospital.  
According to the report, he appeared to be doing well with 
his limited vision.  On the February 1998 VA psychiatry 
evaluation, the veteran stated he could not see to drive.  

The Board finds that this record supports the 100 percent 
evaluation from the date of hospital admission in April 1997, 
but not earlier.  The claim adjudicated early in 1996 was a 
finally adjudicated claim as it was disallowed and had become 
final by the failure to complete an appeal within the time 
period after the date of notice.  The April 1997 hospital 
admission represented an informal claim under 38 C.F.R. 
§§ 3.155 and 3.157, with the formal application being 
received in July 1997.  Thus there was an ascertainable 
increase from the date of admission in April 1997, but not 
earlier in the year preceding that admission.  The pertinent 
information in the February 1997 neurology and psychiatry 
outpatient reports does not show any manifestations of PTSD 
that could support an ascertainable increase as of that time. 

The 100 percent evaluation contemplated total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 effective November 7, 
1996.  Nothing from the February 1997 reports indicates 
symptoms of this type were present.

Moreover, the record of treatment is consistent with the 
summary the VA examiner gave in February 1998.  That is, 
there was an extended period from late in 1995 through early 
in 1997 without any record of treatment being sought or 
directed to PTSD.  In addition, in March 1996 the veteran 
asked to have his nonservice-connected disability pension 
evaluation reinstated in lieu of the evaluation for PTSD, his 
only service-connected disability which is evidence that his 
PTSD was not appreciably worse.  Thus under the framework of 
analysis set forth in Harper and VAOPGCPREC 12-98, an earlier 
effective date than April 23, 1997, is not warranted for the 
100 percent PTSD evaluation.  


Mootness of the Claim for a TDIU

The record reflects that the veteran filed a formal 
application for a TDIU in September 1998.  However, the 
veteran's claim for increase in July 1997 was implicitly a 
claim for a TDIU and, as previously indicated, with an 
earlier pending claim for increase based on the April 1997 VA 
hospital admission the claim for a TDIU would be reasonably 
raised as well.  As the Board observed in its March 2001 
remand, the issue of entitlement to TDIU benefits had been 
properly placed in appellate status through the notice of 
disagreement filed in December 1999.  The veteran perfected 
an appeal in January 2002.

The Board finds that the issue was mooted with the RO's 
decision in September 2004 granting a 100 percent schedular 
evaluation for PTSD from April 23, 1997.  The RO issued 
notice but there does not appear to have been a request in 
the notice letter or through a separate communication asking 
the veteran if the increase satisfied the TDIU claim.  In 
December 2004, the veteran inquired regarding entitlement to 
a TDIU earlier than April 23, 1997.  The RO then issued a 
supplemental statement of the case in February 2005 that 
discussed the issue and noted the decision granting the 100 
percent scheduler evaluation mooted the pending claim for a 
TDIU.  However, the Board must provide reasons and bases to 
support this disposition and in this case the veteran did not 
withdraw his appeal of the TDIU claim.  38 C.F.R. § 20.204; 
see also ZP v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a 100 percent scheduler 
evaluation, there no longer exists any case or controversy as 
to the entitlement to a TDIU.  Having resolved the veteran's 
claim on a schedular basis and thereby granting the maximum 
benefit, there is no longer a question or controversy 
regarding the entitlement to a TDIU.  In this case there was 
no pending claim for a TDIU earlier than April 1997.  In 
essence, the same analysis applied to the claim for an 
earlier effective date for a schedular 100 percent evaluation 
is applicable here.  Furthermore the veteran was rated no 
higher than 30 percent for PTSD prior to April 23, 1997, when 
he claimed entitlement to a 100 percent evaluation and in 
March 1996 he had asked to receive his nonservice-connected 
pension benefit in lieu of the service-connected evaluation 
for PTSD since the former was the greater benefit.  In 
addition, the veteran has not argued any factual basis for an 
earlier date for the TDIU.  

Thus VA was not obligated to consider a TDIU earlier than the 
July 1997 claim since the veteran did not make a claim for 
the highest rating possible, and additionally submits 
evidence of unemployability.  Roberson v. Principi, 251 F.3d 
1378, 1384 (2001); cf. Norris (Robert) v. West, 12 Vet. App. 
413, 419-21 (1999) (concluding that appellant had presented 
informal claim for TDIU rating when he had been assigned 
service-connected rating of at least 60% and record on appeal 
contained evidence of unemployability resulting from that 
disability). Nor was the issue raised in either of the 
February 1997 VA outpatient reports.  See Moody v. Principi, 
360 F.3d 1306 (Fed.Cir.2004); Szemraj v. Principi, 357 F.3d 
1370 (Fed.Cir.2004); Roberson, supra; Andrews (Edward) v. 
Principi, 18 Vet. App. 177, 184-85 (2004) (analyzing Moody, 
Szemraj, and Roberson, all supra ).  Nor are any exceptions 
to the mootness doctrine present.  See, for example, Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 
Vet. App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101 and VAOPGCPREC 6-99.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for lethargy and decreased 
libido is denied.

Entitlement to an earlier effective date than April 23, 1997, 
for a 100 percent evaluation for PTSD is denied.

The claim of entitlement to a TDIU is dismissed.






	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


